Title: From George Washington to the United States Senate and House of Representatives, 15 April 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 15 April 1794.
          
          I lay before you a Letter from the Minister plenipotentiary of his britannic majesty to
            the Secretary of State; a Letter from the Secretary of the
            territory South of the river Ohio, enclosing an ordinance and proclamation of the
            Governor thereof; the translation of so much of a petition of
            the Inhabitants of Post Vincennes, addressed to the President, as relates to
              Congress; and certain dispatches lately received from our
            Commissioners at Madrid. These dispatches from Madrid being a part of a business, which
            has been hitherto deemed confidential, they are forwarded under that view.
          
            Go: Washington
          
        